Citation Nr: 1720706	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  14-25 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS).

2.  Entitlement to a disability rating in excess of 20 percent for hemorrhoids.

3.  Entitlement to service connection for anemia, to include as secondary to service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  These matters were remanded in June 2016.

While the Veteran initially requested a Board videoconference hearing, in May 2017 she indicated that she wished to withdraw that request.

In November 2016, the RO partially granted increased ratings for the Veteran's PTSD with depressive disorder NOS and hemorrhoids.  Because the increased disability ratings assigned are not the maximum ratings available, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  A claim for service connection for a left foot disability was granted in full on remand and is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's PTSD with depressive disorder NOS resulted in total occupational and social impairment at any point during the period on appeal.  

2.  Throughout the period on appeal, the Veteran's hemorrhoids manifested in pain, persistent bleeding, and secondary anemia.

3.  The evidence is at least in relative equipoise as to whether the Veteran's anemia is related to her service-connected hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD with depressive disorder NOS have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating in excess of 20 percent for hemorrhoids have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).

3.  The criteria for service connection for anemia as secondary to service-connected hemorrhoids have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran has asserted issues with the VA examinations conducted in conjunction with her claim for entitlement to an increased disability rating for hemorrhoids.  She contends that the May 2013 VA examiner who evaluated her service-connected hemorrhoids did not do a physical examination or review her medical records and, as such, did not see that rectal bleeding was noted throughout her medical records, and that the August 2016 examiner also did not fully consider the history of her condition.  In that regard, the Board notes that, while a rectal examination was not performed in May 2013, the examiner instead used recent colonoscopy results.  In any event, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Additionally, the allegations relate to the proper conduct of a medical examination where the examiner has some discretion in the manner it is conducted and, obviously, a medical professional is better placed than lay persons, including members of the Board, to determine whether diagnostic tests have been properly administered.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").  The examiners reviewed the Veteran's pertinent medical history, conducted clinical evaluations of the Veteran, and provided adequate discussions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Furthermore, to the extent that the Veteran's allegations are based on the fact that the examiners may have indicated that the Veteran's hemorrhoids were non-bleeding when bleeding is noted in her medical records, the Veteran is in receipt of the highest rating available for hemorrhoids which contemplates her rectal bleeding as described below.  Accordingly, the Board finds the examinations to be adequate when considered in conjunction with the other evidence and finds no prejudice in proceeding with adjudication of the Veteran's claim.  

Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. 
§ 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505.

		PTSD with Depressive Disorder NOS

The Veteran's service-connected PTSD with depressive disorder NOS is currently rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders (Rating Formula).

Under the Rating Formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).
One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia)    or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Rating Formula does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Furthermore, the Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made.  Thus, any GAF scores assigned remain relevant for consideration in this appeal.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Upon review of the evidence, the Board finds the Veteran's PTSD symptoms throughout the period on appeal do not demonstrate a level of impairment commensurate with the criteria for a 100 percent rating. 

A VA treatment note from May 2006 reflects that the Veteran reported poor sleep, in part due to frequent nightmares about her in-service trauma.  She further described being afraid to be home alone and having an increased and exaggerated startle response.  She related having a depressed mood and difficulty achieving intimacy with her husband.  The Veteran endorsed depression and high levels of anxiety which, the examiner noted, appeared to present as feelings of tension and nervousness and which affected her ability to concentrate and attend.  The VA clinician reported that the Veteran tended to dwell on her decisions to the extent that she worried excessively, and that she had a high level of distrust which affected her interpersonal interactions.  The Veteran found it difficult to let her guard down, and appeared to have difficulty enjoying or feeling comfortable in close relationships.  The Veteran reported numerous problems with close relationships in the past, and indicated that she had difficulty with self-expression and communication.  The clinician noted that the Veteran reported some unusual symptoms, like thought broadcasting, but that such symptoms did not appear to represent a general pattern of psychosis.  

The Veteran first underwent VA examination in connection with her claim in December 2006.  She described having one or two friends, but that she was not interested in spending time with them now.  She further reported that her marriage had ups and downs, and that she had no hobbies or interests besides spending time with her children.  The examiner noted no suicidal ideation or signs of violence or assaultiveness, and opined that the Veteran was moderately impaired with respect to psychosocial functioning.  The Veteran stated that she experienced insomnia, felt down and sad all of the time, had poor concentration and decreased memory, and felt hopeless.  She described feeling down about seven days out of every two weeks.  The examiner noted that the Veteran demonstrated unremarkable psychomotor activity, thought process and content, and speech, as well as a constricted affect and depressed mood.  The examiner further stated that the Veteran was easily distracted, but understood the outcome of her behaviors and had no delusions, hallucinations, or inappropriate behavior.  The Veteran demonstrated some obsessive or ritualistic behavior, specifically with respect to cleaning.  She experienced panic attacks once every few months, and was easily irritated.  Symptoms were noted to include avoidance, hyperarousal, re-experiencing, sadness, anergia, social isolation, avoidance of discussion of trauma, and anhedonia.  The examiner opined that the Veteran had normal remote memory but was mildly impaired with respect to recent and immediate memory, and had difficulty remembering phone numbers and names.  The Veteran was employed as a psychiatric nurse, and reported calling in sick when she was not motivated to go in.  As such, the examiner opined that the Veteran's ability to work was affected by her increased absenteeism and forgetfulness.  The examiner assigned a GAF score of 55, and opined that the Veteran's symptoms resulted in reduced reliability and productivity.

The Veteran next underwent VA examination in January 2012, and reported experiencing symptoms including arousal, avoidance, re-experiencing, depressed mood, and feelings of guilt, worthlessness, and helplessness.  She described having an overall good relationship with her children but with some ups and down, and stated that she did not participate in their activities as much as she should.  She related that she tended to isolate herself, and did not have many friends.  She reported having concentration and memory problems on the job, with days where she did not feel like going to work.  The Veteran indicated that she spent most of her time at home in parenting activities or watching television.  The examiner noted symptoms of anxiety, panic attacks weekly or less often, chronic sleep impairment with nightmares, mild memory loss, disturbances in motivation and mood, irritability, and perfectionistic tendencies.  Upon examination, the Veteran demonstrated intact attention, good abstract reasoning, a moderate depressed mood, feelings of hopelessness, and a history of crying spells.  She experienced social withdrawal, and noted a history of intermittent suicidal ideation in the past.  The examiner opined that the Veteran's symptoms were moderate in intensity and resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform.  

The Veteran most recently underwent VA examination in August 2016.  The examiner noted that the Veteran's social functioning was moderately to severely impaired and that she was prone to self-isolation, restricting herself to her bedroom at home and rarely interacting with her family.  The Veteran stated that she did not attend her daughter's activities or go out with her family, and described her relationships with her children as distant.  She noted that she spoke with her siblings weekly, but that all contact was initiated by the siblings.  The examiner opined that the Veteran's symptoms resulted in at least moderate impairments in occupational functioning, in that her sleep disturbance resulted in frequent tardiness and her chronic anhedonia, lack of interest, and low motivation resulted in excessive absences.  The Veteran reported that she had recently taken leave from work due to anxiety and stress.  She felt that her job performance suffered from problems with attention, concentration, and memory which impeded her ability to follow instructions and complete work.  She described being irritable and depressed, which affected her interactions with coworkers and led to verbal disagreements.  She also related a general suspiciousness of others, which led her to think that her coworkers were talking about her, judging her, or working actively against her.  The Veteran further reported that, as a nurse, working with male patients was difficult for her as a result of her trauma.  She indicated that she limited her activities significantly, but occasionally attended church.  She reported that she had been referred for inpatient treatment, but had not attended.  The examiner noted that the Veteran appeared dysphoric, apathetic, and psychomotor retarded.  The examiner indicated that the Veteran's symptoms included depressed mood, frequent tearfulness, anxiety, suspiciousness, panic attacks weekly or less frequently, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work.  The Veteran reported intermittent suicidal ideation, but indicated that she did not have any suicidal intent.  The examiner ultimately opined that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas.

Throughout the period on appeal, the Veteran's VA treatment records and lay statements from the Veteran, her husband, and others reflect symptoms commensurate with those noted during VA examination.  The Veteran and her husband both described the strain her symptoms, including difficulty with sexual intimacy, placed on their marriage, and the record demonstrates that they separated several times during the period on appeal.  The Veteran's husband stated that the Veteran was distant from the family and had frequent mood changes and crying spells.  The record demonstrates that the Veteran underwent VA consultation in order to assist her with memory retention and concentration.  The record also reflects that the Veteran used the Family Medical Leave Act (FMLA) in order to take some time away from work.  When she applied to take leave under the FMLA, her treating clinician indicated that, during exacerbations of her symptoms, she would have difficulty performing her job functions including maintaining a schedule, interfacing with others, responding to client needs, working with supervisors, and completing administrative tasks in a timely manner.  In October 2016, the Veteran requested accommodations at work, including a single occupancy office and flexible hours.  

Upon review, the Board finds that the evidence does not warrant a rating in excess of 70 percent, as the symptoms are not of such a severity or frequency as to result in total occupational and social impairment.  The Veteran does not exhibit symptoms indicative of a 100 percent rating, nor is there any evidence or medical opinion that the Veteran is totally occupationally and socially impaired.  In this regard, there is no subjective or objective evidence of symptoms commensurate with gross impairment to thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or the inability to perform activities of daily living.  While the Veteran has had suicidal ideation she never indicated that she had any plan or intention to act.  Furthermore, while the Veteran had significant difficulty with relationships, she was able to maintain some family relationships.  The Veteran reported memory and concentration difficulties, but the evidence did not reflect that the impairment rose to a level commensurate with forgetting the names of close relatives or her own name or occupation.  The Veteran had significant difficulties at work and requested time off and accommodations, but was generally able to report and perform her job duties.  GAF scores reflected symptoms ranging from mild to serious.  Accordingly, the Board finds that the evidence does not reflect total occupational and social impairment.

The Board has considered the Veteran's assertions as to her symptomatology and the severity of her condition, but, to the extent the Veteran believes that she is entitled to a higher rating than assigned herein, concludes that the findings during medical evaluation are more probative than her assertions to that effect.  In that respect, the Board notes that the Veteran is a psychiatric nurse and, as such, has medical training and general medical knowledge superior to a lay person.  However, the assertions of the Veteran regarding the severity of her disability are consistent with the findings during VA treatment, with the rating currently assigned, and with the findings on VA examination.  As such, the Board has considered the assertions of the Veteran but has also relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and do not show limitation of function approximating the 100 percent rating criteria.  

		Hemorrhoids

The Veteran's service-connected hemorrhoids are currently rated as 20 percent disabling, the maximum rating available for that disability under the schedular criteria.  Under Diagnostic Code 38 C.F.R. § 4.114, Diagnostic Code 7336, hemorrhoids are rated as noncompensable for mild or moderate symptoms, as 10 percent disabling for hemorrhoids which are large or thrombotic, irreducible with excessive redundant tissues, or evidencing frequent recurrences, and as 20 percent disabling for hemorrhoids with persistent bleeding and secondary anemia.  

Here, the Veteran's 20 percent rating is based on persistent bleeding with secondary anemia.  VA examination in May 2013 revealed internal or external hemorrhoids which were treated by suppository.  The examiner noted the hemorrhoids to be mild or moderate severity and non-bleeding, but noted that they caused secondary anemia.  No fissures were indicated, and the examiner opined that the hemorrhoids did not impact the Veteran's ability to work.

The Veteran again underwent VA examination in August 2016, and reported very frequent symptoms including bleeding and shooting pains up to three times per week.  The examiner noted mild or moderate hemorrhoids with chronic itching, and opined that they caused no functional impact.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  The Board finds there are no other symptoms which should be addressed by a separately-assigned disability rating.  As the Veteran is receiving the maximum schedular rating, and as there is no indication that any other Diagnostic Code applies, the Board finds that entitlement to a disability rating in excess of 20 percent for hemorrhoids is not warranted.

Neither the Veteran nor her representative has raised any other issues with respect to the increased ratings claims, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

	Service Connection

The Veteran asserts that she should be awarded service connection for anemia as secondary to her service-connected hemorrhoids. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is shown to be (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Here, in assigning a 20 percent disability rating for the Veteran's hemorrhoids in part because of secondary anemia, VA has already recognized that the Veteran's anemia is secondary to her hemorrhoids.  The Board notes that VA examiners in May 2013 and August 2016 opined that the Veteran's anemia was not related to her hemorrhoids but was instead related to her heavy menstrual cycles.  Upon review, however, the record indicates that the Veteran was diagnosed with anemia before she began to complain of heavy menstrual cycles.  In fact, at the time she was diagnosed with anemia in October 2011, her menstrual cycles were specifically noted to be normal.  Furthermore, while the May 2013 examiner ultimately opined that the Veteran's anemia was not related to her hemorrhoids, the examiner also checked the box indicating secondary anemia in evaluating the hemorrhoids.  As such, while the opinions with respect to anemia are ultimately negative, the Board will afford them very little probative weight as they are inconsistent and based on inaccurate facts.

Accordingly, as VA has already recognized that anemia is secondary to hemorrhoids in awarding the Veteran a 20 percent disability rating for hemorrhoids, the Board will resolve the benefit of the doubt in the Veteran's favor and find anemia is related to her service-connected hemorrhoids and, as such, service connection is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD with depressive disorder NOS is denied.

Entitlement to a disability rating in excess of 20 percent for hemorrhoids is denied.

Entitlement to service connection for anemia as secondary to hemorrhoids is granted.



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


